      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 1 of 12



 1   NATIONAL VETERANS LEGAL                                U.S. DEPARTMENT OF JUSTICE
     SERVICES PROGRAM                                       BRIAN M. BOYNTON
 2   Barton F. Stichman (DC SB#                             Acting Assistant Attorney General
     218834) (pro hac vice)                                 LESLEY R. FARBY
 3   Richard V. Spataro (DC SB#                             Assistant Director
     975956) (pro hac vice)                                 Federal Programs Branch
 4   Alessandra M. Venuti (DC SB#                           M. ANDREW ZEE
     1017138) (pro hac vice)                                Attorney
 5   1600 K Street, NW, Suite 500                           Federal Programs Branch
     Washington, DC 20006
 6   Telephone: (202) 265-8305                              450 Golden Gate Ave., Room 7-5395
     Facsimile: (202) 223-9199                              San Francisco, CA 94102
 7   bart@nvlsp.org                                         Telephone: (415) 436-6646
     richard@nvlsp.org                                      Fax: (415) 436-6632
 8   alie@nvlsp.org                                         Email: m.andrew.zee@usdoj.gov
 9   Attorneys for Plaintiffs                               Attorneys for Defendant
10

11

12
                                      UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15

16
     BEVERLY NEHMER, et al.,                               CASE NO. 3:86-cv-06160 WHA
17
                        Plaintiffs,                        STIPULATION AND [PROPOSED]
18                                                         ORDER TO MODIFY DEADLINE FOR
            v.                                             THE VA TO ISSUE REPLACEMENT
19                                                         DECISIONS UNDER NOVEMBER 5,
     U.S. DEPARTMENT OF VETERANS                           2020 ORDER, ECF NO. 492, AND TO
20   AFFAIRS,                                              SET OTHER VA OBLIGATIONS

21                      Defendant.

22

23                                           STIPULATION

24          Pursuant to Local Rule 6-2, Class Counsel, on behalf of Beverly Nehmer and the

25                                and Defendant, the U.S. Department of Veterans Affairs (the

26                                                     fy the current July 3, 2021 deadline for the VA

27   to issue replacement decisions for the veterans

28   Enforcement of Final Judgment, ECF No. 492, by extending that deadline to November 30,

                                                                  STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 2 of 12



 1   2022, subject to several conditions concerning enhancement of the replacement decision process

 2   to which the parties have agreed. In support of this request, which pursuant to Local Rule 6-2(a)

 3

 4   Benefits, the parties stipulate and agree as follows:

 5          1.      On July 10, 2020, Plaintiffs filed a Motion for Enforcement of Final Judgment,

 6   seeking to compel the VA to readjudicate certain disability benefits decisions of Blue Water

 7   Navy veterans pursuant to the Final Stipulation and Order in this case filed on May 21, 1991.

 8   ECF No. 460. Following briefing and oral ar

 9   November 5, 2020 issued its Order on Motion for En

10   ECF NO. 492. In the Order, the Court gran

11          (1) identify, within 120 days of the date of this order, all of the Nehmer
            readjudication decisions made pursuant to the consent decree in which the VA
12          denied compensation on the ground that the veteran was not entitled to the
            presumption of herbicide exposure because the veteran did not set foot on the
13          landmass of Vietnam or serve in the inland waterways of Vietnam; (2) issue, within
            240 days of the date of this order, a replacement decision that determines: (a)
14          whether the veteran served in the territorial waters of the Republic of Vietnam
            during the war and, if so, (b) the amount of retroactive compensation, if any, the
15                                          vor (or, if the veteran or survivor is deceased, the estate
            of the deceased veteran or survivor) is entitled under the terms of consent decree;
16          and (3) provide class counsel, pursuant to the Privacy Protection Order (see Dkt.
            Nos. 224, 446, 447), with a copy of (a) all of the Nehmer readjudication decisions
17          identified, (b) all of the replacement decisions issued, and (c) each notice letter sent
            to the class members and coding sheet associated with such replacement decisions.
18
     Id. at 10. Because the Order issued on November 5, 2020, the deadline to satisfy paragraph 1
19
     was March 5, 2021, and the deadline to satisfy paragraph 2 is July 3, 2021.
20
            2.      On March 5, 2021, the VA timely satisfied paragraph 1 of the Order by notifying
21
                                                Nehmer readjudication decisions made pursuant to the
22
     consent decree in which the VA denied compensation on the ground that the veteran was not
23
     entitled to the presumption of herbicide exposure because the veteran did not set foot on the
24
     landmass of Vietnam or serve in th                                        Id. The VA also, as a
25
     courtesy and pursuant to the Privacy Act Protection Order in this case, provided Plaintiffs with a
26
     spreadsheet containing the name, VA claims file number, and Social Security number of each of
27
     the 60,492 veterans identified.
28

                                                       -1-          STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 3 of 12



 1          3.      On March 5, 2021, the VA also notified Plaintiffs of its intent to request a

 2   modification of the July 3, 2021 deadline to perform paragraph 2 of the November 5, 2020

 3   Order, given the large number of Nehmer readjudication decisions the VA had identified, the

 4   limited resources available to the Veterans Benefits Administration, as well as constraints placed

 5                                                      COVID-19 pandemic. Thereafter, the parties

 6   exchanged additional correspondence and held multiple telephone conferences, including on

 7   April 5 and April 12, to discuss a potential extension request and potential enhancements of the

 8

 9          4.      Based on the large number of Nehmer readjudication decisions the VA identified

10   on March 5, 2021 for which replacement decisions will need to be issued, the limited resources

11   available to the VA to perform the readjudications, and constraints on evidentiary access

12   imposed by the COVID-19 pandemic, the VA conveyed to Plaintiffs that it anticipates that it

13   will require until the end of November 2022 to issue replacement decisions for the affected

14   disability and death compensation claimants. The 120 days permitted by the Order is not
15   sufficient time for the VA to issue replacement decisions for the more than 60,000 Nehmer
16   readjudication decisions it identified on March 5, 2021, and to attempt to reallocate VA
17   resources in an effort to meet that deadline
18   to the detriment of other veteran populations. A detailed explanation of the severe constraints

19   that the current July 3, 2021 deadline would impose and the limited VA resources and

20   constraints that require extension of that deadline to November 30, 2022 is contained in the

21   attached Declaration of Thomas J. Murphy.

22          5.                                                  nd-confer efforts, Plaintiffs and

23   Defendant have consented to this request to

24   decisions to November 30, 2022, subject to the conditions described below.

25          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

26   parties, subject to approval by the Court, that:

27

28

                                                         -2-        STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 4 of 12



 1          1.                                                  ecisions pursuant to paragraph 2 of the

 2   November 5, 2020 Order be modified and extended to November 30, 2022, under the conditions

 3   set forth below;

 4          2.      In furtherance of its paragraph 2 obligations, the VA intends to devote at least

 5   the same magnitude of resources to the process of issuing replacement decisions as the VA

 6   devoted to adjudicating claims under the Blue Water Navy Vietnam Veterans Act of 2019;

 7          3.      The VA shall, beginning July 30, 2021, and every three months thereafter,

 8   provide to Class Counsel (a) a quarterly report on the replacement decisions issued since the

 9   previous report, (b) the documents specified in paragraph 3 of the November 5, 2020 Order for

10   those replacements decisions, (c) a document listing the VA claims file number of those cases

11   listed in the quarterly report in which a VA notice letter was not sent because the VA did not

12   then possess a current address to which to mail the notice letter; (d) notice letters sent by the VA

13   after the last quarterly report because the VA obtained a current address to which to send the

14   notice letter and (e) the information set forth in paragraph 6 below about payees whom the VA
15   has been unable to locate for purposes of making payment. The quarterly report shall include an
16   Excel spreadsheet containing, for each veteran or surviving family member for whom a
17   replacement decision has been issued, the following information:
18                      a. The same information for that veteran or surviving family member

19                          previously disclosed to Class Counsel on March 5, 2021 (that is, the

20                          social security number of the living or deceased veteran; the VA claims

21                          file number; the last, first and middle name of the veteran; and the date of

22

23                      b. The effective date for disability or death benefits awarded in the

24                          replacement decision based on a presumptive condition. In the event a

25                          disability claim involves more than one presumptive condition, the VA

26

27                          conditions at issue in the disability claim;

28

                                                      -3-          STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 5 of 12



 1                     c. The full amount of the retroactive disability or death benefits awarded in

 2                         any replacement decision that results in an increase in benefits awarded;

 3                         and.

 4                     d. The address to which the notice letter accompanying the replacement

 5                         decision was sent, but only to the extent that the VA is able to populate

 6                         the Excel spreadsheet on an automated basis. The VA will investigate the

 7                         feasibility of an automated process to include on the spreadsheets

 8                         provided with each quarterly report a column containing the address(es)

 9                         on each of the notice letters for the

10                         VA determines that an automated process is feasible, it will so advise

11                         Class Counsel and provide the address information with each quarterly

12                         report. If the VA determines that an automated process is not feasible, it

13                         will so advise Class Counsel. Class Counsel agrees to accept in good

14
15                         determination, the VA will continue to provide copies of all notice letters
16                         for replacement decisions to Class Counsel to satisfy paragraph 3 of the
17                         Order.
18          4.      When, pursuant to paragraph 3 of the November 5, 2020 Order, the VA provides

19                            py of (a) all of the Nehmer readjudication decisions identified, (b) all of

20   the replacement decisions issued, and (c) each notice letter sent to the class members and coding

21   sheet associated with such

22                                                    the maximum extent feasible. While the VA

23   anticipates the very large majority of documents provided will be capable of OCR, it has

24   advised, and Plaintiffs have acknowledged, that a limited number of documents, primarily

25                                                    cation decisions dating back several decades in

26

27          5.      The VA shall send to each adjudicator it assigns to prepare a replacement

28   decision under the November 5, 2020 Order the operative guidance which the VA prepared in

                                                     -4-           STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 6 of 12



 1   2011 and included in its February 2012 and July 2016 revisions of the Nehmer Training Guide

 2   to implement Footnote 1 from the 1991 Final Stipulation and Order in this case. This guidance

 3                                                     at Part IV, Subpart ii, Chapter 2, Section C,

 4   Topic 4(d).

 5          6.      The VA shall continue its practice of providing Class Counsel with information

 6                             i.e., those payees whom the VA has been unable to locate for purposes

 7                                                     rterly report the following, to the extent

 8   applicable, for an individual unlocated payee reported: VA claims file number; Social Security

 9

10   undeliverable mail has been received; unable to identify a payee; unable to locate payee (payee

11   identified, but no address available); type of mail returned (VCAA, rating, etc.);

12                                                      to obtain valid address; last known address;

13   comments. By agreeing to provide this information to Class Counsel, the VA does not concede

14   that any use of this information by Class Counsel to locate payees is compensable for purposes
15

16          7.      On November 30, 2022, the VA shall provide an Undeliverable Report to Class
17   Counsel. The Undeliverable Report, shall contain the information set forth below for each payee
18   to whom the VA has either sent a check or transferred money by direct deposit for the amount of

19   retroactive compensation owed to the payee as a result of a replacement decision and the check

20   was returned to the VA as undeliverable or the VA receives notice that the direct deposit failed.

21   The Undeliverable Report will include VA claims file number, Social Security number;

22

23   amount returned, date of return, and address of payment (if sent by mail).

24

25

26

27

28

                                                     -5-          STIPULATION AND [PROPOSED] ORDER
     Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 7 of 12



 1                                        Respectfully submitted,

 2   DATED: May 12, 2021                 NATIONAL VETERANS LEGAL
                                         SERVICES PROGRAM
 3                                       Barton F. Stichman (DC SB# 218834) (pro hac
                                         vice)
 4                                       Richard V. Spataro (DC SB# 975956) (pro hac
                                         vice)
 5                                       Alessandra M. Venuti (DC SB# 1017138) (pro
                                         hac vice)
 6                                       1600 K Street, NW, Suite 500
                                         Washington, DC 20006
 7                                       Telephone: (202) 265-8305
                                         Facsimile: (202) 223-9199
 8                                       bart@nvlsp.org
                                         richard@nvlsp.org
 9                                       alie@nvlsp.org

10
                                         By:        /s/ Barton F. Stichman (by permission)
11                                                           Barton F. Stichman
12
                                          Attorneys for Plaintiffs
13

14   DATED: May 12, 2021                  U.S. DEPARTMENT OF JUSTICE
15                                        BRIAN M. BOYNTON
                                          Acting Assistant Attorney General
16
                                          LESLEY R. FARBY
17                                        Assistant Director
                                          Federal Programs Branch
18

19                                       By:       /s/ M. Andrew Zee
                                                   M. ANDREW ZEE (CA Bar #272510)
20

21                                            United States Department of Justice
                                              Civil Division, Federal Programs Branch
22                                            450 Golden Gate Avenue, Room 7-5395
                                              San Francisco, CA 94102
23                                            Telephone: (415) 436-6646
                                              Fax: (415) 436-6632
24                                            Email: m.andrew.zee@usdoj.gov
25

26                                        Attorneys for Defendant

27

28

                                        -6-           STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 8 of 12



 1                                             ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose ID and password

 3   are being used in the electronic filing of this document. I further attest that I have obtained the

 4   concurrence in the filing of this document from the other signatory.

 5                                                      /s/ M. Andrew Zee
                                                        M. ANDREW ZEE
 6

 7

 8

 9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -7-         STIPULATION AND [PROPOSED] ORDER
      Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 9 of 12



 1                                         [PROPOSED] ORDER

 2          Upon stipulation of the parties, and good cause appearing, the Court hereby orders:

 3          1.

 4                                                      ines: (a) whether the veteran served in the

 5   territorial waters of the Republic of Vietnam during the war and, if so, (b) the amount of

 6   retroactive compensation, if any, the veteran or                            r, if the veteran or

 7   survivor is deceased, the estate of the deceased veteran or survivor) is entitled under the terms of

 8                                   veterans identified by the VA on March 5, 2021 is MODIFIED

 9   and EXTENDED to November 30, 2022, under the conditions set forth below.

10          2.      The VA shall, beginning July 30, 2021, and every three months thereafter,

11   provide to Class Counsel (a) a quarterly report on the replacement decisions issued since the

12   previous report, (b) the documents specified in paragraph 3 of the November 5, 2020 Order for

13   those replacements decisions, (c) a document listing the VA claims file number of those cases

14   listed in the quarterly report in which a VA notice letter was not sent because the VA did not
15   then possess a current address to which to mail the notice letter; (d) notice letters sent by the VA
16   after the last quarterly report because the VA obtained a current address to which to send the
17   notice letter; and (e) the information set forth in paragraph 5 below about payees whom the VA
18   has been unable to locate for purposes of making payment. The quarterly report shall include an

19   Excel spreadsheet containing, for each veteran for whom a replacement decision has been

20   issued, the following information:

21                      a. The information for that veteran that was disclosed to Class Counsel on

22                          March 5, 2021 (that is, the Social Security number of the veteran; the VA

23                          claims file number; the last, first and middle name of the veteran; and the

24

25                      b. The effective date for disability or death benefits awarded in the

26                          replacement decision based on a presumptive condition. In the event a

27                          claim involves more than one presumptive condition, the VA will provide

28

                                                        -8-        STIPULATION AND [PROPOSED] ORDER
     Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 10 of 12



 1                                                               for all presumptive conditions at

 2                         issue in the claim;

 3                     c. The full amount of the retroactive disability or death benefits awarded for

 4                         any replacement decision that results in an increase in benefits award;

 5                         and.

 6                     d. The address to which the notice letter accompanying the replacement

 7                         decision was sent, but only to the extent that the VA is able to populate

 8                         the Excel spreadsheet on an automated, non-manual basis. The VA will

 9                         investigate the feasibility of an automated process to include on the

10                         spreadsheets provided with each quarterly report a column containing the

11                         address(es) on each of the notice

12                         decisions. If the VA determines that an automated process is feasible, it

13                         will so advise Class Counsel and provide the address information with

14                         each quarterly report. If the VA determines that an automated process is
15                         not feasible, it will so advise Class Counsel. Class Counsel agrees to
16                                                                   tion of feasibility. Regardless of
17

18                         notice letters for replacement decisions to Class Counsel to satisfy

19                         paragraph 3 of the Order.

20          3.      When, pursuant to paragraph 3 of the November 5, 2020 Order, the VA provides

21                            py of (a) all of the Nehmer readjudication decisions identified, (b) all of

22   the replacement decisions issued, and (c) each notice letter sent to the class members and coding

23   sheet associated with such

24                                                     the maximum extent feasible. While the VA

25   anticipates the very large majority of documents provided will be capable of OCR, it has

26   advised, and Plaintiffs have acknowledged, that a limited number of documents, primarily

27                                                     cation decisions dating back several decades in

28

                                                     -9-          STIPULATION AND [PROPOSED] ORDER
     Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 11 of 12



 1           4.   The VA shall send to each adjudicator it assigns to prepare a replacement decision

 2   under the November 5, 2020 Order the operative guidance which the VA prepared in 2011 and

 3   included in its February 2012 and July 2016 revisions of the Nehmer Training Guide to

 4   implement Footnote 1 from the 1991 Final Stipulation and Order in this case. This guidance is

 5                                                     Part IV, Subpart ii, Chapter 2, Section C, Topic

 6   4(d).

 7           5.     The VA shall continue its practice of providing Class Counsel with information

 8                             i.e., those payees whom the VA has been unable to locate for purposes

 9                                                     rterly report the following, to the extent

10   applicable for an individual unlocated payee reported: VA claims file number; Social Security

11

12   undeliverable mail has been received; unable to identify a payee; unable to locate payee (payee

13   identified, but no address available); type of mail returned (VCAA, rating, etc.);

14                                                      to obtain valid address; last known address;
15   comments. By agreeing to provide this information to Class Counsel, the VA does not concede
16   that any use of this information by Class Counsel to locate payees is compensable for purposes
17

18           6.     On November 30, 2022, the VA shall provide an Undeliverable Report to Class

19   Counsel. The Undeliverable Report shall contain the information set forth below for each payee

20   to whom the VA has either sent a check or transferred money by direct deposit for the amount of

21   retroactive compensation owed to the payee as a result of a replacement decision and the check

22   was returned to the VA as undeliverable or the VA receives notice that the direct deposit failed.

23   The Undeliverable Report will include VA claims file number, Social Security number;

24

25   amount returned, date of return, and address of payment (if sent by mail).

26

27

28

                                                     -10-         STIPULATION AND [PROPOSED] ORDER
     Case 3:86-cv-06160-WHA Document 494 Filed 06/11/21 Page 12 of 12



 1

 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5   Dated: ___________, 2021                  ______________________________
                                               WILLIAM ALSUP
 6                                             United States District Court Judge
 7

 8

 9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        -11-         STIPULATION AND [PROPOSED] ORDER
